Citation Nr: 1712074	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right arm/shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to December 1966 and from October 2001 to September 2002, with additional service in the reserves with periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2016 Central Office hearing.  A copy of the transcript is associated with the file.

Pursuant to Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has expanded the Veteran's original service connection claim for a right shoulder disability to include service connection for a right arm/shoulder disability.  In doing so, the Board has considered the Veteran's February 2014 service connection claim for a detached bicep of the right arm.  

The issue of entitlement to service connection for a right arm/shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Lumbar traumatic arthritis and lumbar facet arthrosis are related to active service.

CONCLUSION OF LAW

Traumatic arthritis of the lumbar spine and lumbar facet arthrosis were incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  The Veteran's arthritis is a condition considered "chronic" under 38 C.F.R. § 3.309 (a).  As a result, these provisions are applicable. 
The Veteran seeks entitlement to service connection for a back disability.   A September 2003 treatment record documents low back pain.  At the Veteran's August 2016 Central Office hearing, he testified that during his second period of active service, from October 2001 to September 2002, he was assigned to a patrol boat in the Chesapeake Bay.  The Veteran testified that repeated trauma to his spine resulting from the continual bouncing while traveling on a small patrol boat resulted in his current back disability.  The Veteran and his wife reported that he had experienced a continuity of symptoms since service.  Personnel records are consistent with this, as the Veteran's MOS was Law Enforcement Security Officer afloat.  A Fitness Report & Counseling Record confirms the Veteran's service in small boat escorts.  

A February 2016 VA examiner diagnosed the Veteran with degenerative arthritis of the spine and lumbar facet arthrosis.  The examiner opined that the Veteran's back disability was less likely than not related to his military service.  The examiner noted a September 2005 evaluation for acute onset of low back pain, at which time the Veteran was diagnosed with acute paraspinal muscle spasm.  The Board finds that the date of this document is actually September 2003, as previously noted, due to the Veteran's age reported at the time.  The examiner provided the following rationale: "Due to only single documentation of acute lumbar symptoms, and the absence of documented recurrence or chronicity of symptoms/treatment during military service, it is less likely that the patient's lumbar condition is related to military service."

Upon review, the Board concludes that the February 2016 VA medical opinion is of limited probative value.  Specifically, the examiner's rationale is in direct contradiction to the testimony of the Veteran and his wife at the August 2016 hearing regarding his experience of a continuity of symptoms since service.  In addition, the examiner did not address the Veteran's contention that he experienced continual trauma to the spine as a result of his service on a small boat and the bumpy ride resulting from swells.  The Board finds such testimony to be both competent and credible.

The Veteran submitted an August 2016 private medical opinion regarding the etiology of his back disability.  The physician noted that he had been treating the Veteran for over 10 years.  He concluded that the Veteran's chronic low back pain from degenerative disc and joint disease "began during his active duty, and was first documented in 2003.  This is considered a direct consequence of the repetitive stress and trauma he suffered while serving on his ship.  He has had pain and some disability related to this since then."

Upon review, the Board concludes that the Veteran's back disability is related to his active service.  As noted, competent and credible lay evidence from the Veteran and his wife indicate that the manifestations of the Veteran's back disability began during his second period of active duty service and have continued since.  The August 2016 private medical statement referenced the continuity of such symptoms and the effects of repetitive stress and trauma resulting from his service on a small boat.  The Board finds this medical statement to be highly probative and notes that no other medical opinion is of record that addresses the recurrent trauma and continuity of symptoms.  As noted, the February 2016 VA examination of record failed to discuss these issues.  In light of the competent and credible reports of manifestations associated with traumatic arthritis and lumbar facet arthrosis beginning in-service and the August 2016 private medical opinion, the Board concludes that entitlement to service connection for traumatic arthritis of the spine and lumbar facet arthrosis is warranted. 

 In review, the Board concludes that degenerative arthritis of the spine and lumbar facet arthrosis were incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  Entitlement to service connection is therefore warranted and to this extent the Veteran's claim is granted.


ORDER

Entitlement to service connection for traumatic arthritis of the lumbar spine and lumbar facet arthrosis is granted.

REMAND

As noted in the introduction, the Board has found it appropriate to combine the Veteran's separate service connection claims for a right shoulder condition and a right bicep condition, as listed above.  The Veteran has not been afforded a VA examination in accordance with these conditions.  The Board finds that a VA examination and resulting medical opinion regarding the etiology of the Veteran's claimed right arm/shoulder disability is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  

The Veteran testified at his August 2016 hearing with respect to what he believes to be the origin of his right shoulder disability.  In addition, personnel records indicate that the Veteran was called to Active Duty for Training (ACDUTRA) for a period of 12 days beginning on March 22, 1992.  A March 30, 1992 treatment record documents a rupture of the right long head biceps.  As a result, the Board finds that the examiner should address whether the Veteran's right arm/shoulder disability is related to his active duty service or ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain a complete copy of the Veteran's personnel records, to include verification of any periods of ACDUTRA or INACDUTRA.

Take appropriate steps to obtain any outstanding service treatment records, to include during the Veteran's service in the reserves.

Steps taken to obtain these records should be properly documented in the file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right arm/shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

 a) The examiner should indicate whether the Veteran has a disability of the right arm or right shoulder.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right arm/shoulder disability is related to the Veteran's periods of active service, or the Veteran's periods of ACDUTRA or INACDUTRA.

The examiner's attention is brought to the March 1992 right bicep injury and the Veteran's August 2016 hearing testimony.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

A complete rationale should accompany each opinion provided.

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


